COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Lawrence Floyd Miller III

Appellate case number:    01-20-00537-CR

Trial court case number: 74039

Trial court:              412th District Court of Brazoria County

Date motion filed:        September 4, 2020

Party filing motion:      Relator


       It is ordered that the motion for rehearing is denied. See TEX. R. APP. P. 52.9.


Judge’s signature: ___/s/ Sherry Radack______
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Lloyd and Countiss.


Date: ___October 15, 2020_____